DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 9 and 18, applicant has claimed: “9. The multidirectional suspension device of claim 8, wherein a central axis of the curved shape of the first link arm and a central axis of the curved shape of the second link arm are formed on the same plane or different planes.” And “18. The multidirectional suspension device of claim 17, wherein a central axis of the curved shape of the first link arm and a central axis of the curved shape of the second link arm are formed on the same plane or different planes.”. This is unclear and lacks antecedent basis, as the parent claims do not require both the first and second arms to have curved shapes. It is further unclear what is meant by a central axis of a curved 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, 19-21 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Hakamiun et al (US 6289534). 


    PNG
    media_image1.png
    829
    845
    media_image1.png
    Greyscale

Hakamiun teaches regarding claim:

1. A multidirectional suspension device for walking exercises (FIG 1, wherein a user can be lowered to the ground and move the lower legs in a walking exercise), comprising: a center support (50); a first link unit which is coupled to the center support and rotated about a first axis or vertically moved (64, which moves vertically about a rotational pivot point 58 as seen in FIG 1); and a second link unit (V-shaped bar 66) which is linked with the first link unit (via a pivot piece as seen in FIG 1), rotates about a second axis or slides in a longitudinal direction thereof (rotates about a vertical axis with respect to 64), and has one side to which a safety belt for the suspension device worn by a user is coupled (safety belt/harness assembly 20), wherein the user is suspended from the multidirectional suspension device and performs 

2. The multidirectional suspension device of claim 1, wherein the first axis is a central axis of the center support (pivot point 58 defines an axis that can be defined as a central axis of the support 50 since it pierces the central plane of the beam), and the second axis is a coupling axis between the first link unit and the second link unit (as seen in FIG 1).

3. The multidirectional suspension device of claim 2, wherein the first link unit includes: a first link arm drive unit (102) which is provided on the center support (on 50 as seen in FIG 1) and rotates the first link arm about the first axis or vertically moves the first link arm (by extending piston 104); and a first link arm (64) which is coupled at one side thereof to the first link arm drive unit (as seen in FIG 1),  the second link unit includes: a link coupling unit which is coupled at the other side to the first link arm (pivot/hinge between 66 and 70 as seen in FIG 1); and a second link arm (66) which is coupled to be rotatable relative to the link coupling unit (as seen in FIG 1), and the safety belt for the suspension device is coupled to an end portion of the second link arm (end portions 80 and 82 of 66 as seen in FIG 5).

4. The multidirectional suspension device of claim 3, wherein the first link arm or the second link arm is slidably folded or unfolded in a longitudinal direction thereof (the first link arm 64 is folded and unfolded relative to 50 depending on the position of the piston 104).



6. The multidirectional suspension device of claim 3, wherein the second link unit further includes a second link arm stopper (upper ends of hooks 80 and 82 interfere with the rotation when positioned as seen in FIG 1 because they hit bar 64) which is provided on the link coupling unit (indirectly connected thereto) and restricts a rotation angle of the second link arm (by interfering with bar 64).

7. The multidirectional suspension device of claim 6, wherein the second link arm stopper restricts an interior angle between the first link arm and the second link arm so that the interior angle does not exceed 180 degrees (the hooks 80 and 82 limit rotation to 180 degrees in either direction).

8. The multidirectional suspension device of claim 3, wherein the first link arm or the second link arm is formed in a straight shape when the first link arm drive unit vertically moves the first link arm (the second link arm 66 has two straight shapes 76 and 78), and the first link arm or the second link arm is formed in a curved shape when the first link arm drive unit rotates the first link arm (the first link arm 64 has a curved shape).

10. The multidirectional suspension device of claim 3, wherein the first link unit further includes an upper support or a lower support for dispersing a user's load applied to the first link arm (support 63), and the second link unit further includes an upper support for dispersing a user's load applied to the second link arm (upper supports 76 and 78 that distribute the load evenly on two side of the arm).



12. The multidirectional suspension device of claim 11, further comprising: an outer support (L-shaped base of 102 connecting to 50 as seen in FIG 1) which is coupled to be spaced apart from the center support at a predetermined distance in a circumferential direction (spacing as seen in FIG 1), wherein the first link unit includes: a first link arm drive unit (106) which is provided on the outer support (102) and rotates the first link arm about the first axis or vertically moves the first link arm (as discussed above in the rejection of claim 3); and a first link arm which is coupled at one side thereof to the first link arm drive unit, the second link unit includes: a link coupling unit which is coupled at the other side to the first link arm; and a second link arm which is coupled to be rotatable relative to the link coupling unit, and the safety belt for the suspension device is coupled to an end portion of the second link arm (as discussed above).

13. The multidirectional suspension device of claim 12, wherein the first link arm or the second link arm is slidably folded or unfolded in a longitudinal direction thereof  (as discussed above).

14. The multidirectional suspension device of claim 12, wherein the first link unit further includes a first link arm stopper which is provided on the first link arm drive unit and restricts a rotation angle of the first link arm  (as discussed above).



16. The multidirectional suspension device of claim 15, wherein the second link arm stopper restricts an interior angle between the first link arm and the second link arm so that the interior angle does not exceed 180 degrees  (as discussed above).

17. The multidirectional suspension device of claim 12, wherein the first link arm or the second link arm is formed in a straight shape when the first link arm drive unit vertically moves the first link arm, and the first link arm or the second link arm is formed in a curved shape when the first link arm drive unit rotates the first link arm (as discussed above).


19. The multidirectional suspension device of claim 12, wherein the first link unit further includes an upper support or a lower support for dispersing a user's load applied to the first link arm, and the second link unit further includes an upper support for dispersing the user's load applied to the second link arm  (as discussed above).

20. The multidirectional suspension device of claim 1, comprising: a first suspension device which includes the first link unit and the second link unit and is provided in a first direction; and a second suspension device which is provided in a second direction different from the first direction, wherein multiple users simultaneously perform walking exercises (second suspension device is considered to be 

21. The multidirectional suspension device of claim 20, wherein the center support is supported by at least any one of an upper support plate and a lower support plate (lower support plate 34 as seen in FIG 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784